Citation Nr: 0305833	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  97-33 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for lumps under the 
skin, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for arthritis of the 
shoulders, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran had active duty from November 1973 to November 
1976, and from December 1990 through June 1991.  The veteran 
served in the Persian Gulf from January to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran testified before the 
undersigned Veterans Law Judge at a personal hearing 
conducted at the RO in June 2000.  A transcript of the 
hearing has been associated with the record on appeal.  The 
Board remanded this case to the RO in December 2000 so that 
additional evidentiary development could be accomplished with 
respect to the issues listed on the title page.

Other issues

At the time of the Board's December 2000 decision/remand, 
five issues were on appeal: entitlement to service connection 
for a heart disorder; entitlement to service connection for a 
skin disorder; entitlement to service connection for an 
undiagnosed illness manifested by aching and pain in the 
muscles and joints; entitlement to an increased disability 
rating for service-connected fatigue and memory loss; and 
entitlement to an increased disability rating for chronic 
diarrhea.  The Board denied the veteran's claim as to muscle 
and joint pain with respect to all joints except the 
shoulders; denied an increased rating for chronic fatigue and 
memory loss; and granted a 10 percent disability rating for 
chronic diarrhea for the entire period from November 2, 1994 
forward.  The Board remanded the issues of entitlement to 
service connection a heart disorder, skin disorder and 
arthritis of the shoulders and the issue of entitlement to an 
increased disability rating for diarrhea to the RO for 
additional evidentiary and procedural development. 

The Board observes in passing that in a letter to the 
Secretary of Veterans Affairs dated May 8, 2002, the veteran 
stated that after the June 2000 hearing he was informed that 
"I should hear a decision within 6 months, to one year."  
The veteran then stated "STILL no decision!" [emphasis as 
in original].  For reasons which are unexplained, despite 
providing an otherwise detailed history of his claim the 
veteran did not mention the Board's December 2000 decision, 
leaving a reader without access to his claims folder the 
incorrect impression that the Board did not render a decision 
as promised when in fact it had. 

Only the issues listed on the title page remain in appellate 
status before the Board as a result of 
development/readjudication of the veteran's claims by the RO 
following the Board's December 2000 decision/remand.  One of 
the issues remanded by the Board, entitlement to an increased 
disability rating chronic diarrhea, was resolved in the 
veteran's favor by a November 2002 RO rating decision, 
wherein the RO granted the maximum scheduler rating of 30 
percent under Diagnostic Codes 8863-6354, effective from the 
date of the veteran's claim, November, 2, 1994.  Because this 
award represents a complete grant of the benefits sought, and 
because neither the veteran nor his representative has 
expressed any further disagreement with this decision, this 
issue is no longer before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) [a claimant is presumed to be 
seeking highest schedular rating].

As will be discussed in greater detail below, the RO 
accomplished the development requested by the Board in 
December 2000.  This case has been returned to the Board for 
final adjudication.




FINDINGS OF FACT

1.  The veteran served in Southwest Asia during the Persian 
Gulf War.

2.  The competent and probative evidence of record does not 
show that the veteran has any claimed disorder of the heart 
or shoulders which is due to undiagnosed illness.

3.  The evidence of record does not reveal that the veteran 
suffered an injury or disease now manifested by 
cardiomyopathy or bilateral shoulder synovitis/arthritis that 
is causally related to any event or incident of his military 
service.

4.  The competent and probative evidence of record does not 
show that the veteran had cardiovascular disease or arthritis 
of the shoulders within one year following his discharge from 
active duty in June 1991.

5.  The veteran has a skin disorder manifested by multiple, 
recurring lumps under the skin.  


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection 
for cardiomyopathy on either a direct or presumptive basis, 
or due to undiagnosed illness, for have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1117, 1131 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2002).

2.  Service connection is granted for multiple recurring 
lumps under the skin due to undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.317 
(2002).

3. The criteria necessary to establish service connection for 
arthritis of the shoulders on either a direct or presumptive 
basis, or due to undiagnosed illness, for have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1117, 1131 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal for the claims listed on the title 
page is not final and remains pending.  The provisions of the 
VCAA and the implementing regulations are, accordingly, 
applicable.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

As noted above, the concept of a well-grounded claim has been 
eliminated.  The current standard of review for all claims is 
as follows.  Once all the evidence has been brought together, 
the Board has the responsibility to evaluate the record on 
appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claims.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

In two letters sent to him in August 1996, the veteran was 
informed of the type of medical and nonmedial evidence he 
needed to submit in support of his Persian Gulf War-
undiagnosed illness claims.  Thereafter, the record shows 
that the veteran was informed of the law and regulations 
generally applicable to his claims for service connection by 
statement of the case furnished to him in November 1997.  

Significantly, the veteran was provided notice of the newly-
enacted VCAA and its provisions regarding the duty to assist 
and VA's obligation to provide a medical examination and/or 
obtain a medical opinion in the Board's decision/remand of 
December 2000.  Moreover, the RO furnished the veteran a 
letter in January 2001 advising him of the additional 
evidence deemed relevant to his claims, as specifically set 
forth in the Board's December 2000 remand.  This letter 
advised the veteran that he could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated him for the 
disorders at issue herein.  He was informed as well that if 
he could not obtain any private medical records, he could 
provide VA authorization to obtain them for him by completing 
the appropriate forms (VA Form 21-4142 and Medical History 
Form), copies of which were enclosed with the letter.  
Follow-up development letters were furnished to the veteran 
in February 2001 and May 2001.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his Persian Gulf War-
undiagnosed illness claims.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims for the benefits sought on appeal, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating his claims.

The record shows that pursuant to the Board's December 2000 
remand instructions, extensive development was undertaken by 
the RO to obtain additional VA and private medical treatment 
records and to provide him VA examinations to ascertain the 
nature and etiology of the claimed disorders involving his 
heart, skin lumps and shoulders.  As a result of these 
development inquiries, VA and private treatment records were 
obtained and the veteran was afforded VA examinations in 2001 
and 2002.  In addition, the record shows that the RO obtained 
service medical records, post-service treatment records 
identified by the veteran, and provided him VA examinations 
in 1994, 1995, and 1997.  All known and available service, 
private and VA medical records have been obtained and are 
associated with the veteran's claims file.  The veteran does 
not appear to contend that additional evidence which is 
pertinent exists and needs to be obtained.

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claims.  
He also was informed of his right to a hearing and was 
presented several options for presenting personal testimony; 
in connection with this matter, he testified at personal 
hearings held before the undersigned Veterans Law Judge in 
October 1999 (the transcript of which was unfortunately lost) 
and in June 2000.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may also be granted for cardiovascular 
disease or arthritis, if such is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2002).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).
Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Service connection - undiagnosed illnesses

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  The 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

See 38 C.F.R. § 3.317 (2002).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).

Analysis

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia theater 
of operations from January 1991 to May 1991, and therefore, 
he had had active military service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The veteran contends that as a result of his Persian Gulf 
service, he developed disorders of the cardiovascular (heart 
palpitations), dermatological (lumps under the skin) and 
musculoskeletal (arthritis of the shoulders) systems.  He 
argues that these disorders should be granted service 
connection as undiagnosed disorders.

The Board notes that the veteran does not appear to contend, 
and the medical records do not reflect, any connection 
between the veteran's claimed disabilities and his initial 
period of active service from 1973 to 1976 or any subsequent 
Reserve or National Guard service prior to his second period 
of active duty in 1991.  The Board's inquiry will therefore 
be focused on his Persian Gulf service and its aftermath.

1.  Service connection for cardiomyopathy (claimed as heart 
palpitations)

Factual Background

During a March 1981 physical examination conducted in 
connection with the veteran's enlistment into the National 
Guard, his cardiac condition was noted to be normal.  Upon 
reexamination in February 1985, January 1989 and August 1992, 
no abnormalities, symptoms, or complaints were noted.  A 
September 1994 VA radiographic examination revealed the 
veteran's heart to be normal.  During a February 1995 VA 
medical examination, the veteran's heart was noted to have a 
regular rate and rhythm and was without murmur.

In her September 1996 statement, the veteran's wife reported 
that her husband began having heart palpitations in 1995.  
She stated that the symptoms had since disappeared.
Upon VA examination in March 1997, the veteran's heart was 
noted to have a regular rate and rhythm without bruits.  In 
January 1999, the veteran underwent a cardiac evaluation 
conducted by S.J.S., M.D.  The veteran reported that he had 
been experiencing palpitations for many years, and that the 
symptoms were increasing to some degree in frequency.  Upon 
clinical examination, the veteran's blood pressure was 
108/68.  His heart rate was noted to be regular, and was 
without gallops or murmurs.  It was noted that an August 1998 
halter monitor showed isolated premature ventricular 
contractions.  The diagnostic impression was that the veteran 
had palpitations and episodic rapid heart action.  Upon 
echocardiographic study in January 1999, the veteran was 
diagnosed to have frequent premature ventricular 
contractions.

During the June 2000 Travel Board hearing, the veteran stated 
that he had a sensation of a rapid, irregular heartbeat.  He 
stated that stress induced the symptom.  He reported that the 
symptoms began a few years previously when he was 
"overworking" himself, and that he noted the symptoms 
mostly at night as he was in bed.  He stated that he had 
recently undergone treadmill testing, and a physician 
informed him that he had cardiomyopathy, which was caused by 
exposure to toxins.

Medical records received during the June 2000 Travel Board 
hearing reflect that in March 2000, the veteran experienced 
chest pain with symptoms suggestive of angina.  In a separate 
medical note also dated in March 2000, the veteran was noted 
to have recently undergone a cardiac catheterization that 
demonstrated "fairly normal coronaries with only mild 
cardiomyopathy."  The examiner observed that because the 
veteran was "symptomatic during the stress test, the only 
other possible explanation is that he has syndrome x 
phenomenon."

As noted by the Board previously in its decision/remand of 
December 2000, service connection for this disorder has been 
characterized as an undiagnosed illness manifested as heart 
palpitations.  However, the evidence reflects that the 
veteran has been noted to have cardiomyopathy.  
"Cardiomyopathy is a "general term designating primary 
myocardial disease, often of obscure or unknown etiology, 
DORLAND'S [ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988)] at 
274".  Lathan v. Brown, 7 Vet. App. 359, 362 (1995).  The 
finding of cardiomyopathy does not necessarily preclude 
consideration of the disorder as an undiagnosed illness.  In 
this respect, the veteran is essentially seeking service 
connection for cardiomyopathy of an undetermined etiology.  
The Board thus concluded in its December 2000 remand that the 
heart disorder was claimed as an undiagnosed illness under 38 
C.F.R. § 3.317.

The development action ordered by the Board in the December 
2000 remand included providing the veteran the opportunity to 
submit any evidence or statement which supported his 
contention that a medical professional told him that 
cardiomyopathy was caused by "exposure to toxins."  As 
noted above, the RO sent the veteran a letter in January 2001 
advising him of this development inquiry.
In a statement dated in November 2002, the veteran reiterated 
his assertion that a doctor told him his heart problem was 
due to in-service exposure to toxins.  
He indicated that Dr. R.A.L. M.D., told him in 1999 that his 
cardiomyopathy was brought about due to exposure to toxins 
during his Persian Gulf War service.  However, the additional 
medical reports obtained from this physician as a result of 
the Board's remand did not include a medical opinion 
supportive of this assertion.  Significantly, while 
Dr. R.A.L.'s report of September 2000 makes reference to 
claimed Gulf War toxin exposure, as well as on-the-job 
exposure to toxins in connection with traffic accidents (the 
veteran is a police officer), his detailed clinical 
evaluation and analysis of the veteran's medical history 
resulted in a diagnosis of cardiomyopathy, etiology 
undetermined, possibly exacerbated by previous/current 
alcohol consumption.

In addition to the above, the Board ordered a new VA 
examination to address the nature and etiology of the claimed 
heart disorder.  In August 2001, the veteran was examined and 
diagnosed with cardiomyopathy, chest pains and palpitations.  
With review of the evidence in the claims file, the VA 
examiner provided the following statement:

Regarding his cardiomyopathy, I do not 
believe this is currently causing him any 
disability.  I think he is in good 
physical condition and is able to 
maintain his present job but he would not 
be able to entertain changing jobs to 
something that would rely more on 
physical endurance.  It is also likely 
that this mild cardiomyopathy will 
progress . . . and should be followed on 
a regular basis.  I have reviewed [Dr. 
R.A.L.'s] letter of September 2000 and 
would agree with his conclusions.

The RO had the veteran re-examined by VA in July 2002 to more 
clearly address the Board's remand instructions of December 
2000.  On this examination, the examiner reviewed all the 
evidence in the claims file, and together with the results of 
the clinical examination, concluded that the veteran had no 
current symptoms suggesting cardiovascular disease.  Rather, 
the examiner indicated that the prior diagnosis of 
cardiomyopathy was suggestive of an early finding for this 
condition, as the veteran's clinical presentation, physical 
examination findings, and diagnostic studies performed up to 
that point in time indicated that his chest pain complaints 
arose almost exclusively during emotional upsets and/or panic 
attacks.

The VA examiner further noted in his report of July 2002 that 
the veteran's medical history included a diagnosis of 
adjustment disorder with mixed emotional features, depression 
and anxiety, and psychological factors affecting his physical 
condition.  The examiner added that the veteran's chest pain 
complaints had never been associated with exertion and had 
not reproduced with exercise tolerance testing, but instead, 
had improved markedly with psychotropic medications 
(Wellbutrin) provided by the veteran's treating psychiatrist.  
Based on these findings, the examiner diagnosed adjustment 
disorder with mixed emotional features of depression and 
anxiety, chest pain related to the adjustment disorder, and 
borderline cardiac studies possibly suggestive of an early 
cardiomyopathy, etiology unknown.

Discussion

After having carefully considered all of the evidence of 
record, the Board finds that a preponderance of the relevant 
and probative evidence is against the veteran's claim that 
his heart palpitations are related to his military service.  
Most significantly, the medical evidence, which includes the 
reports of VA compensation examinations conducted in 2001 and 
2002, does not provide findings which relate the veteran's 
heart disorder to a Persian Gulf War-undiagnosed illness.  

As noted above, in order for service connection to be 
granted, three elements must be established:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), although the medical 
evidence is somewhat ambivalent as to whether any current 
heart disability exists, the Board believes that there is 
sufficient medical evidence to establish the presence of 
heart disease (cardiomyopathy).  As explained below, however, 
there is no undiagnosed illness related to the 
cardiomayopathy.  Hickson element (1) is therefore met to a 
limited extent.  With respect to Hickson element (2), as 
discussed in greater detail below there is no evidence of 
heart disease in service or within the one year presumptive 
period after service.  However, as discussed above service 
connection may be established on a presumptive basis for an 
undiagnosed illness based on the veteran's Persian Gulf 
service, so Hickson element (2) is met to that extent only.  

(i.)  Persian Gulf presumptions

Concerning the matter of an undiagnosed illness, a diagnosis, 
cardiomyopathy, in fact exists, as shown by Dr. R.A.L.'s 
report of September 2000, prior dated medical reports, and, 
most recently, borderline cardiac studies possibly suggestive 
of an early cardiomyopathy noted on the July 2002 VA 
examination.  The Board places significant weight on this 
most recent VA medical evaluation and analysis of the 
veteran's heart condition, as it benefited from the 
examiner's complete review of the medical evidence in the 
file.  Since the veteran's heart disorder is not attributed 
to an undiagnosed illness, the Persian Gulf presumptions are 
not applicable.
   
The July 2002 VA examiner did not provide any medical basis 
to relate the condition to the veteran's military service, to 
include exposure to toxins or other environmental hazards 
during the veteran's Persian Gulf War tour of duty in 1991.
Rather, the examiner related the veteran's symptoms to 
psychiatric factors. 
Moreover, the VA examiner in August 2001, Dr. R.A.L. and the 
other treating physicians did not relate the veteran's 
cardiomyopathy to ant in-service etiology.  Rather, these 
examiner's found that the condition was possibly related to 
alcohol use.  In short, medical evidence shows neither an 
undiagnosed illness involving the veteran's heart or an 
etiology for same related to his service, including exposure 
to toxins during his Persian Gulf War service.  Hickson 
element (3) has therefore not been met.

The veteran has indicated that a physician informed him that 
his heart disease was relate to toxins encountered during his 
Persian Gulf service.  However, as described in some detail 
above, no objective evidence supports that assertion.  It is 
well established that the veteran's account of what a 
physician purportedly said, filtered as it is through a 
layman's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

To the extent that the veteran is himself attempting to 
establish a relationship between a currently identified 
disability and his military service, including his Persian 
Gulf service, it is well-established that a layperson without 
medical training is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In view of the foregoing, the Board finds that the veteran's 
claimed heart disorder may not be characterized as being the 
result of an undiagnosed illness because there is in fact a 
diagnosis for the veteran's symptoms of heart palpitations.  
Service connection based on Gulf War service is therefore not 
warranted.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1)(ii).

(ii.)  Combee considerations

As noted above, in Combee v. Brown, the United States Court 
of Appeals for the Federal Circuit held that when a veteran 
is found not to be entitled to a regulatory presumption of 
service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  The Board 
has therefore given thought to whether service connection may 
be granted for the veteran's claimed heart disorder 
regardless of his Persian Gulf service.  A preponderance of 
the evidence, however, is against this claim on a direct 
basis as well.

The evidence does not reflect treatment or complaints for 
heart palpitations until a number of years after service.  
The medical records themselves do no document treatment for 
these complaints until 2000, although as noted above the 
veteran's wife stated that he started having these complaints 
in 1995, several years after service.  Thus, Hickson element 
(2) has not been met.  

In addition, and what is particularly significant to the 
Board, there is no medical nexus evidence of record which 
associates any current heart disorder with the veteran's 
military service.  The veteran has been accorded ample 
opportunity to provide such evidence, but none has been 
forthcoming.  VA medical examination reports have not 
suggested that any relationship between the veteran's heart 
disease and his military service exists.  The Board 
concludes, based on the record, that there is no competent 
evidence to establish the incurrence of this disorder during 
the veteran's military service.

(iii.)  Conclusion

In short, applying the Hickson analysis to the claimed heart 
disorder leads to the following conclusions.  With respect to 
the Persian Gulf claim, Hickson element (2), Persian Gulf 
service, is met.  Element (1), an undiagnosed illness causing 
heart palpitation complaints, is not.  Element (3), nexus, is 
therefore not established by presumption.  With respect to 
direct service connection, Hickson element (1), a current 
diagnosed disability is met but Hickson element (2), in-
service incurrence, is not.  Element (3), medical nexus, also 
is not met.  The veteran's claim fails on these bases.  The 
veteran's claim is therefore denied on a direct basis also.

2.  Service connection for lumps under the skin

Factual Background

During a March 1981 physical examination conducted in 
connection with the veteran's enlistment into the National 
Guard, his skin was noted to be normal.  Upon reexamination 
in February 1985, January 1989 and August 1992, no pertinent 
skin abnormalities, symptoms or complaints were noted.

In November 1994, the veteran was noted to have lipomas of 
the forearms.  In February and March 1995, the veteran was 
noted to have "multiple soft subcutaneous growths," that 
were described by the examiner as lipomas.  In February 1995, 
the veteran underwent surgical excision of a fibromytosis of 
his left hand.

In her September 1996 statement, the veteran's wife reported 
that he began having lumps on his body about six months after 
he returned from his Persian Gulf service.  She stated that 
they had become larger and were becoming more numerous, and 
that they were causing the veteran pain.

During a March 1997 VA examination, the veteran reported that 
he then had lumps at his left hand, both arms back and 
stomach.  His report was confirmed upon contemporaneous 
clinical examination and during a follow-up VA examination 
conducted in April 1997.  Additionally, the veteran reported 
that a lump that had been removed from his left hand had 
returned.

During the June 2000 Travel Board hearing, the veteran 
related that he recently had experienced the removal of 
several growths of the right arm, and a biopsy was being 
conducted by his personal physician, L.D.R.  He also pointed 
to several other lumps on his left arm and reported that he 
had many more on his chest, stomach, buttocks and legs.  He 
stated that were painful to touch, and that he had not had 
these lumps prior to his Persian Gulf service.

In connection with the Board's December 2000 remand 
instructions, the veteran was asked to provide information 
regarding the name of a physician who performed a biopsy in 
June 2000.  However, the veteran provided no information 
regarding this biopsy or the name of the physician who 
performed it.  The Board also ordered the RO to have the 
veteran examined for compensation purposes to determine the 
nature and etiology of the skin lumps condition he claimed 
was due to his service in the Persian Gulf War.  Accordingly, 
VA skin examinations were conducted in September 2001 and 
July 2002.

On the September 2001 VA examination, the examiner concluded 
that the veteran had multiple cutaneous nodules of the trunk 
and extremities, either representing multiple lipomas or 
multiple epidermal inclusion cysts.  This examination was 
based on review of the evidence in the claims file as well as 
physical examination of the veteran.  Regarding the etiology 
of these diagnoses, the examiner stated that the pathology of 
the latter condition could be related to a lesion shown to 
have been treated in 1993.  Regarding their connection to his 
Persian Gulf War service, the examiner stated that these 
lesions were not noted by the veteran until 6 months after 
his service in the Gulf (as reported by the veteran) and were 
not documented medically until 1994.  The examiner concluded 
his remarks by stating that even with the benefit of a 
biopsy, it would still be difficult to rule out these 
lesions' association with possible exposure during the 
Persian Gulf War conflict.

The RO had the veteran re-examined in July 2002 by the same 
VA skin examiner to more clearly address the Board's remand 
instructions.  The examiner, based on a complete review of 
the evidence in the claims file as well as the clinical-
physical examination of the veteran, again concluded that his 
condition was either lipomas or epidermoid cysts.  The 
examiner opined that multiple lipoma syndrome had been 
reported in the medical literature, but there had been no 
reported cases associated with the Gulf War Syndrome.  The 
examiner stated that the veteran's lesions developed months 
after his return from the Gulf, and that associations with 
exposures during his military service would be difficult to 
prove.

Discussion

Initially, the Board notes that there is no evidence that the 
veteran had a skin disorder prior to his service in Southwest 
Asia.  The VA examination findings of September 2001 and July 
2002, detailed above, which were reported by the same VA 
physician, and the veteran's testimony in June 2000, which 
the Board finds to be credible, show that the veteran has a 
current disability of the skin manifested by multiple, 
recurring lumps under the skin.  Indeed, the undersigned 
Veteran Law Judge observed these lumps for himself during the 
veteran's Travel Board hearing in June 2000.  Hickson element 
(1) has therefore been met.

The precise nature of the veteran's skin disability is 
unclear.  It has been variously diagnosed as lipomas, 
fibromytosis and epidermal cysts.  It appears that the 
veteran's health care providers are unsure of exactly what 
the skin disability is.   
As noted by the Board in the law and regulations section 
above, manifestations of undiagnosed illness include "signs 
or symptoms involving skin".  See 38 C.F.R. § 3.317(b)(2) 
(2002).  After having reviewed the record in this case, the 
Board has concluded that in the absence of a clear diagnosis 
the veteran's skin disability is deemed to be due to an 
undiagnosed illness.  The Persian Gulf presumptions 
accordingly attach.  

The Board additionally observes that the veteran has no 
history of skin problems before he served in the Persian 
Gulf, and the skin problems began after he returned from the 
Persian Gulf.  In addition, there is nothing else of record 
which would explain the etiology of the veteran's manifestly 
unusual and significant skin problems. 

With these facts for consideration, the Board will resolve 
reasonable doubt in the veteran's favor and conclude that 
this skin disability must be considered to be the result of 
undiagnosed illness.  See 38 C.F.R. § 3.102 (2002).  Service 
connection for a skin disability manifested by multiple, 
recurring lumps under the skin due to undiagnosed illness is, 
therefore, established.  38 U.S.C.A. §§ 1110, 1117 (West 
Supp. 2002); 38 C.F.R. § 3.317 (2002).  The appeal is allowed 
to that extent.

3.  Service connection for bilateral shoulder arthritis

Factual background

Of record are various medical examinations prepared in 
connection with the veteran's service in the National Guard.  
In March 1981, there were no pertinent abnormalities, 
complaints, or symptoms associated with the veteran's 
musculoskeletal system.  The veteran was reexamined in 
February 1985, but no musculoskeletal complaints or 
abnormalities were noted.

In January 1989, the veteran underwent a service department 
reexamination for continued participation in the National 
Guard.  He reported that he was involved in a motor vehicle 
accident 10 years previously.  Upon clinical examination, no 
abnormalities were noted.  

The veteran returned from the Persian Gulf in May 1991 and 
was deactivated the following month.  He underwent a 
comprehensive service department physical examination in 
August 1992.  In a report of medical history questionnaire, 
the veteran responded in the affirmative to the inquiry as to 
whether he had experienced  "arthritis, rheumatism or 
bursitis".  Upon questioning by the military medical 
examiner, the veteran stated that he had right shoulder 
"arthritis" from a motor vehicle accident occurring 10 
years previously.  The accompanying report of medical 
examination was pertinently normal.

In September 1994, the veteran underwent a VA Persian Gulf 
War Registry medical examination.  He reported having aching 
muscles and joints.  At that time, an intake examiner noted 
that the veteran's extremities displayed good range of motion 
and that they had normal strength and no abnormalities.  The 
veteran was diagnosed to have muscle and joint pain of 
unknown etiology.  A November 1994 VA treatment note reflects 
that the veteran reported a history of muscle and joint pain 
since 1992 of both of his shoulders, right hip and both 
elbows and wrists.  He also complained of neck pain and 
stiffness.  Contemporaneous clinical screening of his 
musculoskeletal system resulted in a finding of "all 
entirely normal", except that tenderness was noted over the 
right trochanteric bursa.

The veteran underwent a VA physical examination in February 
1995.  He reported having bilateral shoulder, wrists, finger 
and hip pain that began in late 1991.  The veteran reported 
that previous radiographic examination noted the presence of 
arthritis in his neck and shoulders.  Clinical examination 
revealed full range of motion of the veteran's neck, but 
decreased range of motion of his shoulders.  His wrist and 
hands were within normal limits.

The veteran underwent a VA orthopedic examination in March 
1995.  He reported that although he was continuing to 
participate in National Guard functions, he was having 
difficulties in his shoulders and his back during physical 
fitness training.  He denied having trapezius and scapular 
area pain, but reported that he had chronic pain in both 
shoulder joints; muscular discomfort of the upper arms, 
thighs, and hips; and wrist and hand joint discomfort.  The 
following diagnostic assessment was rendered with respect to 
the shoulders: acromioclavicular joint pain, attributable to 
chronic synovitis and probable degenerative arthritis; and 
glenohumeral joint pain attributed to chronic tendonitis.

The veteran underwent a series of VA medical examinations in 
March 1997.  Upon orthopedic examination, he reported that 
his symptoms began about 1991 or 1992 with his shoulders and 
arms aching.  The veteran reported that he had pain in his 
neck and both trapezius muscles, shoulder joints, upper arms, 
elbows, wrists, both hands as well as mid and low back pain 
that radiated into his right buttock and lateral hip.  Upon 
clinical evaluation, moderate tenderness was noted of the 
right trapezius muscle.  The examiner noted the presence of 
mild pain with movement of both shoulders.  The following 
diagnosis were rendered with respect to the shoulders:  
tendonitis.

Medical treatment records also reflect that in March 2000, 
the veteran complained of left shoulder pain.  A diagnostic 
assessment was that the veteran had an internal derangement 
of the shoulder, possibly with bursitis.

In June 2000, the veteran testified at a Travel Board 
hearing.  In substance, he stated that he had stiffness in 
his shoulders.  The veteran stated that he had been diagnosed 
to have tendinitis and synovitis of the shoulders.  

As noted in the Introduction, in its December 2000 decision, 
the Board denied the veteran's claim as to muscle and joint 
pain with respect to all joints except the shoulders.  The 
Board remanded this issue in December 2000 for the purpose of 
scheduling the veteran for a VA examination to determine 
whether his symptoms reported in August 1992 represented the 
onset of bilateral shoulder arthritis.  The Board also 
ordered the RO to notify the veteran of his right to submit 
evidence addressing this question.  Other than some 
additional treatment records, the veteran did not submit any 
medical opinion statements or other competent medical 
evidence directly addressing the etiology of his bilateral 
shoulder arthritis.  This matter was addressed, however, in 
the VA examination scheduled on remand, as discussed in the 
following paragraphs.

A VA joints compensation examination was conducted in August 
2001 in accord with the Board's remand instructions.  Based 
on a review of the claims file together with the results of 
the physical examination of the veteran, the VA examiner 
diagnosed chronic synovitis of both shoulders, plus probable 
degenerative arthritis, and chronic rotator cuff impingement 
and tendonitis.  Regarding the date of onset, the examiner 
opined that symptoms of pain in the veteran's shoulders 
probably started as he claimed within a year of June 1991.  
The VA examiner further stated in an addendum issued after x-
rays were taken and reviewed together with prior radiographs 
that the arthritis of the shoulders was definitively shown in 
1995 and 2001.

At the behest of the RO, the VA examiner prepared an addendum 
to the above-cited VA joints examination in June 2002.  The 
RO directed the VA examiner to more clearly address the 
etiological questions set forth in the Board's December 2000 
remand.  The VA examiner indicated that his diagnoses made on 
the prior examination in 2001 remain unchanged.  Then he 
provided the following commentary based on his review of the 
evidence in the claims file, in pertinent part:

For the shoulders there was a question 
about whether there had been arthritis in 
the shoulders prior to June of 1992.  
Arthritic changes are seen on the present 
x-rays.  1992 would have been ten years 
ago and he would have been only 36 years 
old.  He probably did not have visible 
arthritic changes in that he would not 
have had visible arthritic changes prior 
to June of 1992.  I was also asked to 
comment on whether there was any 
synovitis in June of 1991 or earlier.  
Symptoms apparently started in about 
1992, perhaps 1991.  It is unlikely that 
there were any synovitis symptoms in June 
of 1991.  In my opinion, it is more 
likely than not that he did not have 
synovitis difficulties in the shoulder 
area in June of 1991 or earlier.



Discussion

(i.)  Persian Gulf War undiagnosed illness

It is clear that the main thrust of the veteran's contentions 
is that he developed a bilateral shoulder disorder as a 
result of his Persian Gulf War tour of duty.  In essence, he 
claims that he developed generalized muscle and joint pain 
and stiffness in his shoulders, and that these symptoms are 
undiagnosed illnesses warranting a grant of presumptive 
service connection under the Persian Gulf War regulation, 
38 C.F.R. § 3.317.  As noted else where in this decision, the 
Board denied his claim of entitlement to service connection 
for an undiagnosed illness manifested by aching and pain in 
the muscles and joints, including the shoulders, in its 
December 2000 decision.  The reason for that denial, 
specifically with reference to the shoulders, was that there 
was a diagnosed disability and the Persian Gulf presumptions 
were therefore inapplicable.  The issue of entitlement to 
service connection for arthritis was remanded for additional 
evidentiary development, including a nexus opinion.  As 
described above, this has been accomplished.   

The matter of the need for an undiagnosed illness in order 
for Persian Gulf presumptions to apply was discussed at 
length in the Board's December 2000 decision and earlier in 
this decision.  With respect to this issue, the medical 
evidence in this case relates the veteran's shoulder pain and 
stiffness to diagnosed illnesses, specifically chronic 
synovitis of both shoulders, plus probable degenerative 
arthritis, and chronic rotator cuff impingement and 
tendonitis.  
There is no competent medical evidence of record which rebuts 
the diagnoses of record.  The Board therefore concludes that 
the veteran's claimed bilateral shoulder disorder may not be 
characterized as being the result of an undiagnosed illness 
because there is in fact a diagnosis for this condition.

In view of the foregoing, service connection based on Gulf 
War service presumptions is not warranted.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(ii).

(ii.)  Direct or presumptive service connection - 38 C.F.R. 
§§ 3.303, 3.309

The Board must also undertake an analysis of the veteran's 
claim without regard to the Persian Gulf presumptions.  See 
Combee, supra. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

There clearly is a current disability of the shoulders, as 
discussed above, satisfying Hickson element (1).  

Regarding Hickson element (2), the Board finds that there is 
no competent evidence of incurrence of an injury or disease 
of the shoulders shown in service.  The service medical 
records are negative for any complaints, treatment or 
diagnosis of a disorder of the shoulders.   

In addition, there is no evidence that arthritis was 
manifested to a compensable degree within one years after 
service.  In particular, there is no x-ray evidence of 
arthritis during that period.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  The record reflects that the 
initial diagnosis of probable degenerative arthritis of both 
shoulders was upon VA examination in March 1995, 
approximately four years after the veteran was discharged 
from active service.  Significantly, the veteran underwent a 
comprehensive service department physical examination in 
August 1992, over one year after he was released from active 
duty, which was pertinently normal.  

The Board is aware that in August 1992, the veteran stated 
that he had right shoulder "arthritis" from a motor vehicle 
accident occurring 10 years previously.  Setting aside the 
matter of etiology, the veteran's self-report of arthritis 
cannot be considered to be competent medical evidence that 
such disability existed at that time.  See 38 C.F.R. § 
3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The Court has specifically held 
that "[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence' . . . ."  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995).  No arthritis was in fact identified during 
the August 1992 examination.

In short, no actual diagnosis of a shoulder disorder was 
clinically documented in service, and arthritis was not 
manifested for several years after service.  The Board 
concludes that a preponderance of the evidence is against a 
finding of in-service incurrence of a bilateral shoulder 
disorder, failing Hickson element (2).

Further, no competent medical professional has clinically 
associated his current bilateral shoulder synovitis/arthritis 
disorder with any incident or event of his military service, 
which fails the Hickson "nexus" element (3).  The 2001 VA 
joints examination was requested by the Board for the express 
purpose obtaining a nexus opinion.  See the Board's December 
2000 decision, pages 25, 32.  However, the examiner found no 
basis to link these disorders to any in-service event or 
disease.  The veteran has provided or identified no nexus 
evidence.  

The Board is of course aware of the veteran's contentions 
that he experienced shoulder pain in service.  However, the 
Board cannot rely on the veteran's reported medical history 
in the absence of either documented treatment or medical 
nexus evidence as a basis to grant service connection.  See 
e.g. Rucker v. Brown, 10 Vet. App. 67 (1997) [where 
determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required] 
and Curry v. Brown, 7 Vet. App. 59 (1994) [veteran's version 
of events from past may be of limited credibility and 
probative value in the absence of medical records showing 
treatment for the claimed disorder].

Because there is no medical nexus evidence of record which 
associates the bilateral shoulder synovitis/arthritis 
disorder with the veteran's military service, Hickson element 
(3) has not been met.

(iii.)  Conclusion
 
In summary, for the reasons expressed above, the Board finds 
that Hickson element (2), evidence of injury to or disease of 
the veteran's shoulders during service, and Hickson element 
(3), medical evidence establishing a relationship between a 
current disability and service, are not satisfied.  The 
regulations regarding service connection do not require that 
a veteran establish service connection through medical 
records alone, see Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), but in this case, the Board has carefully examined 
the entire evidentiary record and does not find any objective 
evidence to support the veteran's contentions that he 
developed a disorder of the shoulders in or due to his 
military service.  Service connection is therefore denied on 
both a direct and a presumptive basis.   
 
Because a preponderance of available evidence weighs against 
a grant of the benefits sought, the evidence in this case is 
not so evenly balanced as to require application of the 
benefit of the doubt doctrine.  38 C.F.R. § 3.102 (2002).






CONTINUED ON NEXT PAGE



ORDER

Service connection for cardiomyopathy is denied.

Service connection is granted for a skin disability 
manifested by multiple recurring lumps under the skin due to 
undiagnosed illness.

Service connection for bilateral shoulder arthritis is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

